DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This is a second non-final because examiner found additional references during an updated search. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “for the reception of a gas flow” at line 4. There is insufficient antecedent basis regarding this claim limitation.  Examiner suggest to amend the above claim limitation to “for receiving of a gas flow”.
 	Claim 1 recites “the gas” at line 8. There is insufficient antecedent basis regarding this claim limitation.  

 	Claims 10-11 recite “The gas guide according to claim  9”. However, claim 9 has been canceled. It is unclear what claims 10-11 depends to.  For examining purpose, examiner interpreted the above claim limitation to “The gas guide according to claim 1”. In addition, examiner noted that there is double spaces between the words “claim  9”. Examiner suggest to amend the above claim limitation to “The gas guide according to claim 1”.
 	Claim 10 recites “an outer contour of the equalizing channel remote from the central flow axis extends from the gas conduits” at lines 1-3. There is insufficient antecedent basis regarding equalizing channel because this limitation is originally depending on claim 9. It is unclear as to how the equalizing channel remote from the central flow axis. It is also unclear as to what is extends from the gas conduits.
 	Claim 11 recites “equalizing channel”. There is insufficient antecedent basis regarding equalizing channel because this limitation is originally depending on claim 9. However, claim 9 has canceled.
 	Claim 11 recites “the area of the outflow port” at line 5. There is insufficient antecedent basis regarding this limitation. 
 	Claim 16 recites “for the reception of a gas flow” at line 4. There is insufficient antecedent basis regarding this claim limitation.  Examiner suggest to amend the above claim limitation to “for receiving of a gas flow”.
 	Claim 16 recites “the gas” at line 8. There is insufficient antecedent basis regarding this claim limitation.  


 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 5, 7-8, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cusimano et al. (US 4,672,171) in view of Yamaguchi et al. (US 6,268,583).
	Regarding claim 1, Cusimano et al. discloses “a gas guide” (21a and 29 pointed at a gas guide) “for a laser cutting head having a nozzle having a central flow axis” (intended use), comprising 
 	“a base part having a pressure chamber” (29 and 21a pointed at the base part having a pressure chamber 52. col.3 at lines 1-8, i.e., an annular groove 52 … which serves as a plenum for carrying the powder-gas mixture. Fig.3, 52 pointed at a pressure chamber) “concentrically surrounding the central flow axis, configured for the reception of a gas flow” (fig.3, 52 is an annular chamber that concentrically surrounding the central flow axis for reception of a gas flow. Col.3 at lines 1-8 discuss about powder-gas mixture that can be used to deliver gas. See annotated fig.3 for central flow axis), 
annotated fig.3, at least 29 pointed at the base part portion having at least four gas conduits. annotated fig.3 shows the gas conduits), “which communicate with the pressure chamber” (annotated fig.3 shows the gas conduits communicates with the pressure chamber 52), and 
 	wherein “the dimensions of cross-sections of the pressure chamber” (the dimensions of cross sections of the pressure chamber 52 can have several user defined imaginary cross-sections) and of “the at least four gas conduits” (annotated fig.3) are configured “such that the gas has a maximum flow rate when the gas exits the at least four gas conduits” (the gas has a maximum flow rate when the gas exits the at least four gas conduits as compared with gas flow rate reach the workpiece because it is inherently and necessarily that the gas flow rate will decrease due to friction after travel a distance to the workpiece), 
 	wherein “the at least four gas conduits each extend from the pressure chamber in the flow direction of the gas flow to a gas conduit terminal end within the base part at an angle with respect to the central flow axis” (annotated fig.3 shows the gas conduits each extend from the pressure chamber 52 in the flow direction (i.e., downward direction from 52 to 49) of the gas flow to a gas conduit terminal end (i.e., see annotated fig.3) within the base part at an angle with respect to the central flow axis).
 	Cusimano et al. is silent regarding gas conduits each at a decreasing angle with respect to the central flow axis.
 	Yamaguchi teaches “gas conduits each at a decreasing angle with respect to the central flow axis” (fig.2, 21c and 49 pointed at conduits. Annotated fig.2 pointed at the wall of the conduit forming a decreasing angle. Col.12 at lines 65-66, i.e., a plurality of through-holes 21c somewhat inclined in the circumferential direction with to radial direction). Cusimano et al. teaches a plasma torch. Yamaguchi teaches a plasma torch. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cusimano et al. with Yamaguchi, by modifying the Cusimano’s surfaces forming protruding angle (annotated fig.3) according to Yamaguchi’s surface having a slope (annotated fig.2), to provide more efficient gas flow because curved surface (annotated fig.2) has less friction than the surfaces having protruding portion (see annotated fig.3, i.e., circled portion).
 	Regarding claim 5, modified Cusimano et al. discloses the pressure chamber comprises “(i) a continuous recess” (Cusimano et al., col.3 at lines 1-8, i.e., an annular groove), (ii) two recesses comprising areas connected with an equalization port, or (iii) four mutually separate recesses.
 	Regarding claim 7, modified Cusimano et al. discloses “at least four to twenty-four” (Cusimano et al., 49) gas conduits provided.
 	Regarding claim 8, modified Cusimano et al. discloses “the gas conduits are arranged concentrically around the central flow axis” (Cusimano et al., annotated fig.3 shows the gas conduits and fig.4 shows gas conduits are arranged around the central flow axis).
 	Regarding claim 11, modified Cusimano et al. discloses “dimensions of the cross-sections of the at least two gas flow channels” (Cusimano et al., annotated fig.3), “of the pressure chamber” (Cusimano et al., annotated fig.3), of the gas conduits and “of the equalising channel” (Cusimano et al., annotated fig.3) or “of the pressure chamber, the gas conduits and of the equalizing channel” (Cusimano et al., annotated fig.3) “are configured such that the gas has a maximum flow rate in the area of the outflow port” (Cusimano et al., annotated fig.3. Examiner noted that a maximum flow rate when the gas exits the outflow port of  one of gas conduits as compared with gas flow rate reach the workpiece because it is inherently and necessarily that the gas flow rate will decrease due to friction after travel a distance to the workpiece).   
 	Regarding claim 12, modified Cusimano et al. discloses “the gas guide has an upper part and a lower part” (Cusimano et al., gas guide has an upper part 21a and a lower part 29), wherein “the pressure chamber, the gas conduits and/or the equalising channel are formed between the upper part and the lower part” (Cusimano et al., annotated fig.3 shows the pressure chamber, the gas conduits and/or the equalising channel are formed between the upper part and the lower part).
 	Regarding claim 16, Cusimano et al. discloses “a gas guide” (21a and 29 pointed at a gas guide) “for a laser cutting head having a nozzle having a central flow axis” (intended use), comprising 
 	“a base part having a pressure chamber” (29 and 21a pointed at the base part having a pressure chamber 52. col.3 at lines 1-8, i.e., an annular groove 52 … which serves as a plenum for carrying the powder-gas mixture. Fig.3, 52 pointed at a pressure chamber) “concentrically surrounding the central flow axis, configured for the reception of a gas flow” (fig.3, 52 is an annular chamber that concentrically surrounding the central flow axis for reception of a gas flow. Col.3 at lines 1-8 discuss about powder-gas mixture that can be used to deliver gas. See annotated fig.3 for central flow axis), 
 	wherein “the base part has at least four gas conduits” (annotated fig.3, at least 29 pointed at the base part portion having at least four gas conduits. annotated fig.3 shows the gas conduits), “which communicate with the pressure chamber” (annotated fig.3 shows the gas conduits communicates with the pressure chamber 52), and 
 	wherein “the dimensions of cross-sections of the pressure chamber” (the dimensions of cross sections of the pressure chamber 52 can have several user defined imaginary cross-sections) and of “the at least four gas conduits” (annotated fig.3) are configured “such that the gas has a maximum flow rate when the gas exits the at least four gas conduits” (the gas has a maximum flow rate when the gas exits the at least four gas conduits as compared with gas flow rate reach the workpiece because it is inherently and necessarily that the gas flow rate will decrease due to friction after travel a distance to the workpiece), 
 	wherein “the at least four gas conduits each extend from the pressure chamber in the flow direction of the gas flow to a gas conduit terminal end within the base part at an angle with respect to the central flow axis” (annotated fig.3 shows the gas conduits each extend from the pressure chamber 52 in the flow direction (i.e., downward direction from 52 to 49) of the gas flow to a gas conduit terminal end (i.e., see annotated fig.3) within the base part at an angle with respect to the central flow axis).
 	“wherein a concentrically circumferential equalizing channel adjoins the gas conduits” (annotated fig.3).
 	Cusimano et al. is silent regarding gas conduits each at a decreasing angle with respect to the central flow axis.
 	Yamaguchi teaches “gas conduits each at a decreasing angle with respect to the central flow axis” (fig.2, 21c and 49 pointed at conduits. Annotated fig.2 pointed at the wall of the conduit forming a decreasing angle. Col.12 at lines 65-66, i.e., a plurality of through-holes 21c somewhat inclined in the circumferential direction with to radial direction). Cusimano et al. teaches a plasma torch. Yamaguchi teaches a plasma torch. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cusimano et al. with Yamaguchi, by modifying the Cusimano’s surfaces forming protruding angle (annotated fig.3) according to Yamaguchi’s surface having a curved portion (annotated fig.2), to provide more efficient gas flow because curved surface (annotated fig.2) has less friction than the surfaces having protruding portion (see annotated fig.3, i.e., circled portion).
 

 	
 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (US 6,744,005) in view of Cusimano et al. (US 4,672,171) and Yamaguchi et al. (US 6,268,583). 
	Regarding claim 13, Beyer et al. teaches “a laser cutting head for a laser cutting machine, wherein a laser feed is provided” (2 pointed at the laser cutting head that is the laser feed is provided).
 	Beyer et al. is silent regarding the claim limitations of claim 1.
 	The combination of Cusimano et al. and Yamaguchi et al. discloses all the features of claim limitations as set forth in claim 1 above and “a nozzle and a gas guide” (Cusimano et al., annotated fig.3 shows a nozzle (46 pointed at a nozzle) and the gas guide).
 	Beyer et al. teaches a hybrid laser and plasma torch device. The combination of Cusimano et al. and Yamaguchi et al. teaches a plasma torch device. It would have 
	Regarding claim 14, modified Beyer et al. discloses “a laser cutting machine having a laser cutting head according to claim 13” (Beyer et al., 2 is a laser cutting machine having a laser cutting head) and/or a gas guide in claim 1.
	

	

    PNG
    media_image1.png
    853
    1090
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1073
    1694
    media_image2.png
    Greyscale












Allowable Subject Matter
 	Claims 2, 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	(1) Applicant’s arguments, see remark, filed on 3/2/2022, with respect to the rejection(s) of claim 16 under allowed subject matter have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cusimano et al. (US 4,672,171) in view of Yamaguchi et al. (US 6,268,583); Beyer et al. (US 6,744,005) in view of Cusimano et al. (US 4,672,171) and Yamaguchi et al. (US 6,268,583).
 	(2) Examiner noted that the amendment to claim changed the scope of claim 1. The new claim 16 incorporated claim 9 as suggested by examiner. However, examiner found additional references during an updated search. Please see rejections above. 
 	(3) The amendment to claims overcome the claims objections, drawing objections and 35 USC 112 rejections. Thus, these objections and objections have been withdrawn. However, examiner found additional 112 issues. Pease see 35 USC 112 rejections above. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.